Mr. Justice MacLeart
delivered the opinion of the court.
The only question involved in this case is one of costs. The appellant contends that the judgment rendered by this court on the 9th of June, 1905, in the case pending between the same parties, and which reversed the judgment of the district court, “with the costs against the plaintiff and respondent, Francisco Márquez Cuello,” signifies that said party is condemned to pay the costs, not only of the appeal, or of the appellate court, but also the costs incurred in the district court, in the former proceedings, including attorney’s fees which accrued prior to the 1st of July, 1904.
The only question for our decision is: What is the meaning of the judgment rendered by this court on the 9th of June, 1905, insofar as the costs are concerned? Of course, it is within the power of this court to adjudge the costs, not only of the appeal, but those incurred in the district court against either of the parties to the action; but in the case presented it was clearly the intention of this court only to adjudge the costs of the appellate court against the appellant Marquez, leaving the costs of the district court as they had been already determined. Had it been the intention of this court to revise the judgment of the district court in regard to the costs, suitable expression would have been used for that purpose: *252as, for instance, “all costs in this court and the court below,” or “with the costs of the original trial and of the appeal,” or “with the costs of both courts,” are adjudged against, one party or the other. But where the term “costs” alone is used, without signifying what court they may have accrued in, reference is had only to the costs arising on the- appeal.
Numerous cases are cited by both parties herein, showing the practice of. this court, but when carefully analyzed we believe that all of them can be reconciled with the view which we have taken of this case.
There being no error in the judgment of the court below, it should be in all things affirmed.

Affirmed.

Chief Justice Quiñones, and Justices Hernández, Figueras and Wolf concurred.